DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the assembly inlet” in line 3 where this language is unclear and indefinite to the Examiner due to a lack of proper antecedent basis. The Examiner is unclear as to which “assembly inlet” is being referred back to in claim 13. A review of the claim structure and the submitted specification appears to show that the phrase “the assembly inlet” should have been written as “the inlet” to refer back to line 3 in claim 13. For examination purposes, the phrase “the assembly inlet” will be treated as “the inlet”.
Claims 14-19 and 23 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 9, 11-15, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-223365 (Kobayashi hereinafter) in view of US 2016/0245674 (Udo hereinafter).
Regarding claim 1, Kobayashi teaches a pump driven by an electric motor that discloses a pump having a pump housing (Figure 1, Pump 30 with housing 31/32), the pump having an inlet for receiving input fluid (Fluid Inlet IP) and a pump outlet for outputting pressurized fluid (Fluid Outlet OP), and a drive shaft for driving parts of the pump to pressurize the input fluid for output from the pump housing (Shaft 41); an electric motor configured to drive the drive shaft of the pump (Electric motor 20 with stator 50, rotor 40 per ¶ 27 of the translation); a controller configured to drive the drive shaft of the pump (Control board 70 with ¶ 27), the controller comprising a circuit board having a first side for mounting electrical components thereon (Physical board 70), the circuit board being oriented in an axial direction of the pump so that its first side faces in a radial direction (Figures 1 and 2 show this orientation); a magnet fixedly attached on a rotatable element of either the pump or the electric motor for rotation therewith (Magnet 72 affixed to 73 per ¶ 54); a rotary sensor mounted on the first side of the circuit board (Sensor 71), the rotary sensor comprising a front face positioned parallel to the first side of the circuit board such that the front face of the rotary sensor also faces in the radial direction (Figures 1 and 2 show this orientation), wherein the rotary sensor is positioned in proximity to the magnet to detect rotary motion thereof in the plane perpendicular to the front face of the rotary sensor, such that an angular position of the rotatable element is determined (¶ 53-57).
Kobayashi is silent with respect to the sensor being a 3D sensor that is configured to detect both (a) motion parallel to its front face and (b) motion in a plane perpendicular to its front face, including rotary motion of the pump, for output to the controller.
However, Udo teaches rotation sensor system utilizing a 3D sensor array that discloses a 3D sensor that is configured to detect both (a) motion parallel to its front face and (b) motion in a plane perpendicular to its front face, including rotary motion of the pump, for output to the controller (¶ 123 details the use of a 3D field sensor that senses each axis for report back to a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the sensor array of Kobayashi with the 3D sensor of Udo to allow for the controller to be aware of any operational issues with the rotational bodies of the motor/pump. 
Regarding claim 2, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo would further disclose that a motor drive shaft for the electric motor (Portion of shaft 41 of Kobayashi within the motor section), the electric motor being connected to the pump (Kobayashi Figure 1), the motor drive shaft being configured to be driven about an axis (Axis J of Kobayashi Figure 1), and wherein the electric motor is configured to drive the drive shaft of the pump via the motor drive shaft (Kobayashi Figure 1).
Regarding claim 5, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo would further disclose that the magnet is a dipole magnet, wherein the drive shaft of the pump has the dipole magnet mounted thereon(Kobayashi shows the magnet 72 attached to the shaft via 73 and Udo in ¶ 45 details a diametrically magnetized magnet which is being interpreted as a dipole), and wherein the 3D rotary sensor is configured to detect rotation of the dipole magnet such that the controller determines rotary motion of the drive shaft of the pump based on the detected rotation (¶ 123 of Udo).
Regarding claim 7, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo would further disclose that the electric motor is flanked by the controller and the pump in the pump assembly (Evident from Figure 1 of Kobayashi).
Regarding claim 8, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo would further disclose that the pump is flanked by the controller and the electric motor in the pump assembly (Under the broadest reasonable interpretation, the pump 30 is flanked on one side by both the motor and controller as seen in Figure 1 of Kobayashi).
Regarding claim 9, Kobayashi teaches a pump driven by an electric motor that discloses an assembly inlet for inputting fluid (Figure 1, Inlet assembly at IP); an assembly outlet for outputting fluid (Figure 1, Outlet assembly at OP); an electric motor contained within a motor casing (Motor 20 per ¶ 27 within the surrounding the casing); a pump having a pump housing (Pump 30 within 31/32), the pump having an inlet for receiving input fluid from the assembly inlet and a pump outlet for outputting pressurized fluid (Figure 1 shows this inherent structure); a drive shaft connecting the electric motor to the pump (Shaft 41), the drive shaft being configured to be driven about an axis by the electric motor for driving parts of the pump to pressurize the input fluid for output from the pump housing (Inherent operation of the shown motor and pump about axis J); a controller configured to drive the electric motor (Control board 70), wherein the pump and the electric motor are axially aligned with the controller (Figure 1), the controller comprising a circuit board having a first side for mounting electrical components thereon (Board 70 with the sensor receivers 71), the circuit board being oriented in an axial direction of the pump assembly so that it faces in a radial direction (Figure 1 shows this orientation); a magnet fixedly attached on a rotatable element of either the pump or the electric motor for rotation therewith (Magnet 72 affixed to 73 per ¶ 54); a rotary sensor mounted on the circuit board, the rotary sensor comprising a front face positioned parallel to the circuit board such that the front face of the rotary sensor also faces in the radial direction (Sensor 71); and an outlet passage communicating the pump outlet with the assembly outlet to discharge the pressurized fluid (Structure from pump 30 to outlet OP), wherein the rotary sensor is positioned in proximity to the magnet to detect rotary motion thereof in the plane perpendicular to the front face of the rotary sensor, such that an angular position of the rotatable element is determined (¶ 53-57).
Kobayashi is silent with respect to the sensor being a 3D sensor that is configured to detect both (a) motion parallel to its front face and (b) motion in a plane perpendicular to its front face, including rotary motion of the pump, for output to the controller.
However, Udo teaches rotation sensor system utilizing a 3D sensor array that discloses a 3D sensor that is configured to detect both (a) motion parallel to its front face and (b) motion in a plane perpendicular to its front face, including rotary motion of the pump, for output to the controller (¶ 123 details the use of a 3D field sensor that senses each axis for report back to a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the sensor array of Kobayashi with the 3D sensor of Udo to allow for the controller to be aware of any operational issues with the rotational bodies of the motor/pump.
Regarding claim 11, Kobayashi’s modified teachings are described above in claim 9 where the combination of Kobayashi and Udo would further disclose that the electric motor is flanked by the controller and the pump in the pump assembly (Evident from Figure 1 of Kobayashi).
Regarding claim 12, Kobayashi’s modified teachings are described above in claim 9 where the combination of Kobayashi and Udo would further disclose that the pump is flanked by the controller and the electric motor in the pump assembly (Under the broadest reasonable interpretation, the pump 30 is flanked on one side by both the motor and controller as seen in Figure 1 of Kobayashi).
Regarding claim 13, Kobayashi teaches a pump driven by an electric motor with an inherent method of operation that discloses the pump assembly comprising: a pump having a pump housing (Figure 1, Pump 30 with housing 31/32), the pump having an inlet for receiving input fluid from the assembly inlet (Fluid Inlet IP to pump 30) and a pump outlet for outputting pressurized fluid (Fluid Outlet OP), and a drive shaft for driving parts of the pump to pressurize the input fluid for output from the pump housing (Shaft 41); an electric motor configured to drive the drive shaft of the pump (Electric motor 20 with stator 50, rotor 40 per ¶ 27 of the translation); a controller configured to drive the drive shaft of the pump (Control board 70 with ¶ 27), the controller comprising a circuit board having a first side for mounting electrical components thereon (Physical board 70), the circuit board being oriented in an axial direction of the pump so that its first side faces in a radial direction (Figures 1 and 2 show this orientation); a magnet fixedly attached on a rotatable element of either the pump or the electric motor for rotation therewith (Magnet 72 affixed to 73 per ¶ 54); a rotary sensor mounted on the first side of the circuit board (Sensor 71), the rotary sensor comprising a front face positioned parallel to the first side of the circuit board such that the front face of the rotary sensor also faces in the radial direction (Figures 1 and 2 show this orientation), the method comprising: driving the drive shaft (Inherent for the motor to drive the shaft 41 in Kobayashi); inputting fluid into the inlet of the pump (Inherent operation of the pump to draw fluid in via the inlet); pressurizing input fluid using the pump (Inherent function of the pump 30); detecting, via the rotary sensor, rotary motion of the drive shaft of the pump (¶ 53-57); controlling, using the controller, pump output based on the detection from the rotary sensor (Controller 70 will control the operation of the motor/pump); and discharging the pressurized fluid through the outlet (Inherent use of the outlet of the pump to OP) wherein the rotary sensor is positioned in proximity to the magnet to detect rotary motion thereof in the plane perpendicular to the front face of the rotary sensor, such that an angular position of the rotatable element is determined (¶ 53-57).
Kobayashi is silent with respect to the sensor being a 3D sensor that is configured to detect both (a) motion parallel to its front face and (b) motion in a plane perpendicular to its front face, including rotary motion of the pump, for output to the controller.
However, Udo teaches rotation sensor system utilizing a 3D sensor array that discloses a 3D sensor that is configured to detect both (a) motion parallel to its front face and (b) motion in a plane perpendicular to its front face, including rotary motion of the pump, for output to the controller (¶ 123 details the use of a 3D field sensor that senses each axis for report back to a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the sensor array of Kobayashi with the 3D sensor of Udo to allow for the controller to be aware of any operational issues with the rotational bodies of the motor/pump.
Regarding claim 14, Kobayashi’s modified teachings are described above in claim 13 where the combination of Kobayashi and Udo would further disclose that the magnet is a dipole magnet, wherein the pump assembly further comprises the dipole magnet mounted on the drive shaft of the pump (Kobayashi shows the magnet 72 attached to the shaft via 73 and Udo in ¶ 45 details a diametrically magnetized magnet which is being interpreted as a dipole), and wherein the detecting via 3D rotary sensor comprises detect rotation of the dipole magnet such that the controller determines rotary motion of the drive shaft based on the detected rotation (Udo ¶ 123).
Regarding claim 15, Kobayashi’s modified teachings are described above in claim 13 where the combination of Kobayashi and Udo would further disclose that a motor drive shaft of the electric motor (Kobayashi Figure 1, shaft 41 with the portion within the motor 20), the electric motor being connected to the pump (Figure 1 Kobayashi), the motor drive shaft being configured to be driven about an axis (Kobayashi axis J), the electric motor being configured to drive the drive shaft of the pump via the motor drive shaft (inherent operation of Kobayashi), and the method further comprising: driving the electric motor using the controller (Inherent for the control board 70 to factor into the operation of the motor), and driving the motor drive shaft (Inherent operation); wherein the detecting via 3D rotary sensor comprises detect rotation of the motor drive shaft such that the controller determines rotary motion of the pump based on the detected rotation (Udo ¶ 123).
Regarding claim 18, Kobayashi’s modified teachings are described above in claim 15 where the combination of Kobayashi and Udo would further disclose that the magnet is a dipole magnet, wherein the motor drive shaft of the electric motor has the dipole magnet mounted thereon (Kobayashi shows the magnet 72 attached to the shaft via 73 and Udo in ¶ 45 details a diametrically magnetized magnet which is being interpreted as a dipole), wherein the 3D rotary sensor is mounted near or at an end of the circuit board and proximal to the electric motor so that the 3D rotary sensor is positioned closer to the electric motor, motor drive shaft, and dipole magnet associated therewith (Evident from Figures 1 and 2 of Kobayashi where the sensors 71 are now the sensors of Udo), and wherein the 3D rotary sensor is configured to detect rotation of the dipole magnet such that the controller determines rotary motion of the drive shaft of the electric motor based on the detected rotation (Udo ¶ 123).
Regarding claim 20, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo would further disclose that the circuit board is aligned with the rotatable element such that a plane across the first side of the circuit board is axially aligned with an axis for rotation of the rotatable element (Under the broadest reasonable interpretation, the plane of 71 of Kobayashi that is transverse to the rotation axis J is axially in line with the rotation axis J).
Regarding claim 21, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo but fails to disclose that the 3D sensor is positioned between approximately 2 mm and approximately 4 mm relative to the magnet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It should be noted that the sensors of Kobayashi and Udo require sensors with magnetic fields and the strength of the field is reliant on the distance from the source therefore the distance separating the magnet and the sensors can be and is seen as a result effective variable. In re Aller, 105 USPQ 233.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-223365 (Kobayashi) in view of US 2016/0245674 (Udo) and further in view of US 8118564 (Enami hereinafter). 
Regarding claim 3, Kobayashi’s modified teachings are described above in claim 2 where the combination of Kobayashi and Udo would further disclose that the motor drive shaft of the electric motor and the drive shaft of the pump are the same in that a single shaft extends from the electric motor to the pump for rotation about the axis (Kobayashi Shaft 41).
Kobayashi, per Udo, is silent with respect that the axis for the single shaft is parallel with the circuit board.
However, Enami teaches motor drive compressor that discloses a control circuit board (Inverter Assembly 100) that is parallel to the axis of a drive shaft (Shaft 22, as seen in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the control circuit board of Kobayashi and Udo with the location taught in Enami since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 16, Kobayashi’s modified teachings are described above in claim 15 where the combination of Kobayashi and Udo would further disclose that the motor drive shaft of the electric motor and the drive shaft of the pump are the same in that a single shaft extends from the electric motor to the pump for rotation about the axis (Kobayashi Shaft 41).
Kobayashi, per Udo, is silent with respect that the axis for the single shaft is parallel with the circuit board.
However, Enami teaches motor drive compressor that discloses a control circuit board (Inverter Assembly 100) that is parallel to the axis of a drive shaft (Shaft 22, as seen in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the control circuit board of Kobayashi and Udo with the location taught in Enami since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 4, 6, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-223365 (Kobayashi) in view of US 2016/0245674 (Udo) and further in view of US 2003/0017055 (Fong hereinafter).
Regarding claim 4, Kobayashi’s modified teachings are described above in claim 15 where the combination of Kobayashi and Udo would further disclose that the 3D rotary sensor is configured to detect rotary motion of the drive shaft of the pump (Udo ¶ 123).
Kobayashi, per Udo, is silent with respect that the controller is configured to adjust a speed at which the drive shaft of the pump is driven based on the detection.
However, Fong teaches an electric pump that discloses a controller configured to adjust a speed at which the drive shaft of the pump is driven based on the detection (¶ 9 details the control of the pump speed based on sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kobayashi with the explicit teachings of Fong to have the controller determine the speed of the shaft to ensure that the pump is operated at the ideal speed with respect to the sensed data. 
Regarding claim 6, Kobayashi’s modified teachings are described above in claim 2 where the combination of Kobayashi and Udo would further disclose that the motor drive shaft of the electric motor has a dipole magnet mounted thereon (Kobayashi shows the magnet 72 attached to the shaft via 73 and Udo in ¶ 45 details a diametrically magnetized magnet which is being interpreted as a dipole), wherein the 3D rotary sensor is mounted near or at an end of the circuit board and proximal to the electric motor so that the 3D rotary sensor is positioned closer to the electric motor, motor drive shaft, and dipole magnet associated therewith (Evident from Figures 1 and 2 of Kobayashi where the sensors 71 are now the sensors of Udo), and wherein the 3D rotary sensor is configured to detect rotation of the dipole magnet such that the controller determines rotary motion of the motor drive shaft of the electric motor based on the detected rotation (¶ 123 of Udo).
Kobayashi, per Udo, is silent with respect to wherein the controller is configured to adjust speed for driving the motor drive shaft of the electric motor based on the detection.
However, Fong teaches an electric pump that discloses a controller configured to adjust a speed at which the drive shaft of the pump is driven based on the detection (¶ 9 details the control of the pump speed based on sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kobayashi with the explicit teachings of Fong to have the controller determine the speed of the shaft to ensure that the pump is operated at the ideal speed with respect to the sensed data.
Regarding claim 10, Kobayashi’s modified teachings are described above in claim 9 where the combination of Kobayashi and Udo would further disclose that the magnet is a dipole magnet, wherein the drive shaft has a dipole magnet mounted thereon (Kobayashi shows the magnet 72 attached to the shaft via 73 and Udo in ¶ 45 details a diametrically magnetized magnet which is being interpreted as a dipole), and wherein the 3D rotary sensor is configured to detect rotation of the dipole magnet such that the controller determines rotary motion of the drive shaft based on the detected rotation (Udo ¶ 123).
Kobayashi, per Udo, is silent with respect to wherein the controller is configured to adjust speed for driving the motor drive shaft of the electric motor based on the detection.
However, Fong teaches an electric pump that discloses a controller configured to adjust a speed at which the drive shaft of the pump is driven based on the detection (¶ 9 details the control of the pump speed based on sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kobayashi with the explicit teachings of Fong to have the controller determine the speed of the shaft to ensure that the pump is operated at the ideal speed with respect to the sensed data.
Regarding claim 17, Kobayashi’s modified teachings are described above in claim 13 where the combination of Kobayashi and Udo but are silent with respect that the controlling of the pump output comprises adjusting a speed at which the drive shaft of the pump is driven based on the detecting via the 3D rotary sensor.
However, Fong teaches an electric pump that discloses a controller configured to adjust a speed and the controlling of the pump output comprises adjusting a speed at which the drive shaft of the pump is driven based on the detecting via the 3D rotary sensor (¶ 9 details the control of the pump speed based on sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kobayashi with the explicit teachings of Fong to have the controller determine the speed of the shaft to ensure that the pump is operated at the ideal speed with respect to the sensed data.
Regarding claim 19, Kobayashi’s modified teachings are described above in claim 15 where the combination of Kobayashi and Udo would further disclose that the controlling of the pump output comprises adjusting a speed at which the drive shaft of the electric motor is driven based on the detecting via the 3D rotary sensor.
However, Fong teaches an electric pump that discloses a controller configured to adjust a speed and the controlling of the pump output comprises adjusting a speed at which the drive shaft of the electric motor is driven based on the detecting via the 3D rotary sensor (¶ 9 details the control of the pump speed based on sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kobayashi with the explicit teachings of Fong to have the controller determine the speed of the shaft to ensure that the pump is operated at the ideal speed with respect to the sensed data.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-223365 (Kobayashi) in view of US 2016/0245674 (Udo) as evidenced by US 2013/0265037 (Friedrich hereinafter).
Regarding claim 22, Kobayashi’s modified teachings are described above in claim 1 where the combination of Kobayashi and Udo would further disclose that the angular position of the rotatable element is determined via the controller acquiring SIN and COS analog information via the 3D rotary sensor and processing said information (Udo ¶ 85 and the evidentiary teachings of Friedrich in ¶ 4 stating that Hall Effect sensors generate sine and cosine waves for analog signals).
Regarding claim 23, Kobayashi’s modified teachings are described above in claim 13 where the combination of Kobayashi and Udo would further disclose that he controlling using the controller comprises determining the angular position of the rotatable element via the controller acquiring SIN and COS analog information via the 3D rotary sensor and processing said information (Udo ¶ 85 and the evidentiary teachings of Friedrich in ¶ 4 stating that Hall Effect sensors generate sine and cosine waves for analog signals).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746